                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

MARY JERMAN LOUZI, as Surviving Parent )(                     Civil Action No.: 4:18-cv-4821
and Representative of the Estate1 of Emmanuel )(              (Jury)
Akueir, Deceased;                                )(
                                                 )(
                                     Plaintiff,  )(
                                                 )(
V.                                               )(
                                                 )(
FORT BEND COUNTY, TEXAS;                         )(
SHERRIFF TROY NEHLS, Individually; and )(
DEPUTY K. LEWIS , Individually;                  )(
                                                 )(
                                     Defendants. )(

                              PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF THE COURT:

NOW COMES MARY JERMAN LOUZI plaintiff herein complaining of FORT BEND

COUNTY, TEXAS, SHERIFF TROY NEHLS, and DEPUTY K. LEWIS and will show the Court

the following:

                             NUTSHELL and PRELIMINARY FACTS

1.        The Fort Bend County jail has an atrocious record of failing to prevent suicide of inmates

despite many suicides and suicide attempts and warnings from the Texas Commission on Jail

Standards. Among several suicides and attempts on September 29, 2015 Fort Bend County jail

inmate Heriberto Correas committed suicide by hanging. The Texas Commission on Jail Standards

(TCJS) investigated and wrote a letter directly to defendant Fort Bend County Sheriff Troy Nehls.

Exhibit 1. The short, to-the-point October 15, 2015 letter stated--in the first sentence--that “an




1
    The Estate action is to be filed.
Plaintiff’s Original Complaint                                                          Page 1 of 8
area of concern exists.” That concern was failure to do the 30-minute face-to-face inmate visual

contacts required by state law. As a result, the TDCJ classified the Fort Bend County jail as “At

Risk” and was required to submit a plan to prevent reoccurrence. Despite this warning another

inmate Eugene Ethridge Jr. committed suicide November 23, 2015 when again failed to do rounds

and, furthermore, failed to respond to Eugene’s repeatedly pressing of the cell intercom/buzzer for

help just prior to his suicide. Again, the TCJS found there was a failure to do the required rounds

and the jailer was fired.

2.      Despite all the previous suicides and TCJS warnings 17-year old Emmanuel Akueir

committed suicide January 26, 2017 by hanging in his cell. Prior to his death Emmanuel had

indicated to others that he was about to commit suicide. Ms. Louzi, plaintiff herein, sues under

decades-old 5th Circuit precedent that inadequate suicide prevention jail practices and customs

caused her 17-year old son’s death. Hare v. City of Corinth, Miss., 74 F.3d 633, 636 (5th Cir. 1996)

(en banc); Flores v. County of Hardeman, 124 F.3d 736, 738 (5th Cir. 1997).

                                  I. JURISDICTION & VENUE

3.       This Court has jurisdiction over Plaintiffs’ federal claims, under 28 U.S.C. § 1331 and

2201, 42 U.S.C § 1983 and 1988, and the Fourth, Fifth, Eighth, and Fourteenth Amendments to

the United States Constitution, and supplemental jurisdiction under 28 U.S.C. § 1367(a), to hear

Plaintiff’s state law claims, if any.

4.      Venue is proper in this Court under 28 U.S.C. § 1391(b) because the incidents at issue took

place in Fort Bend County, Texas, within the United States Southern District of Texas.

                                          II. PARTIES

5.        PLAINTIFF MARY JERMAN LOUZI, as Surviving Parent and Representative of the




Plaintiff’s Original Complaint                                                          Page 2 of 8
Estate2 of Emmanuel Akueir, Deceased, is a resident of Fort Bend County, Texas.

6.        DEFENDANT FORT BEND COUNTY, TEXAS is a governmental body existing under

the laws of the State of Texas and can be served with process by serving the County Judge of Fort

Bend County, Texas at 401 Jackson Street, Richmond, Texas or wherever he is found.

7.        DEFENDANT DEPUTY K. LEWIS is an individual and can be served with process at

1410 Williams Way Boulevard, Richmond, Texas or wherever he is found.

8.        DEFENDANT SHERRIFF TROY NEHLS is an individual and can be served with

process at 1410 Williams Way Boulevard, Richmond, Texas or wherever he is found.

                                     III. ADDITIONAL FACTS

9.       Mary Louzi fled the horrendous civil war in Sudan with her family to Egypt where they

they lived as refugees.3 In 2006 Louzi came to the United States with her five children including

Emmanuel Akueir.

10.      January 3, 2017 Emmanuel, 17, was arrested for robbery using a pellet gun. Prior to this

Emmanuel had no criminal record. He was placed in the Fort Bend County jail.

11.      Deputy K. Lewis, whose responsibility it was to do inmate welfare rounds at the Fort Bend County

jail, found Emmanuel hanging in his cell by bedding January 26, 2017. It was determined that Emmanuel

had committed suicide. Prior to his death Emmanuel had indicated to others at the jail that he was about to

commit suicide. Hanging with bedding is the most common form of suicide of jail and prison inmates.

12.      September 29, 2015 Fort Bend County jail inmate Heriberto Correas committed suicide

by hanging with bedding. The Texas Commission on Jail Standards (TCJS) investigated and wrote



2
 The Estate action is to be filed.
3
 Roughly two million people died as a result of war, famine and disease caused by the conflict.
Four million people in southern Sudan were displaced. The civilian death toll is one of the
highest of any war since World War II and was marked by a large number of human rights
violations including slavery and mass killings.
Plaintiff’s Original Complaint                                                                Page 3 of 8
a letter directly to defendant Fort Bend County Sheriff Troy Nehls. Exhibit 1. The short, to-the-

point October 15, 2015 letter stated--in the first sentence--that “an area of concern exists.” That

concern was failure to do the 30-minute face-to-face inmate visual contacts required by state law.

As a result, the TDCJ classified the Fort Bend County jail as “At Risk” and was required to submit

a plan to prevent reoccurrence. 19 days prior to Eugene’s suicide the Texas Commission on Jail

Standards (TCJS) cited the Fort Bend County jail for a pattern and practice of failing to properly

administer rounds and face to face observations of inmates after an investigation of a prior suicide.4

13.      On November 1, 2015, at approximately 9 pm, Eugene Ethridge Jr. was arrested on

suspicion of felony driving while intoxicated with two child passengers and taken to the Fort Bend

County Jail. Eugene was booked into the Fort Bend County jail November 2, 2015. Eugene was

worried and depressed he would lose his job, his significant other, and custody of his children due

to his arrest. November 3, 2018 Eugene was found hanged in his cell using bedding. The death

was determined to be a suicide by hanging.

14.      After and because of Eugene’s death the TCJS again cited the Fort Bend County jail with

failure to do state-mandated rounds.

15.      Prior to Eugene’s arrest Defendants Sheriff Nehls and Fort Bend County, Texas failed to

implement a new suicide screening form as directed by the TCJS by letter dated October 22, 2015.

Exhibit 2. This new suicide screening form resulted from the nationally highly-publicized death

of Sandra Bland in nearby Waller County. The letter clearly points out that the form is to “identify

inmates at risk for suicide” and provides “clear guidance and instruction to a county jailer…when

to notify superiors, shift supervisors, mental health providers, and a magistrate” and that “We

request the revised inmate screening form be implemented immediately.”




Plaintiff’s Original Complaint                                                            Page 4 of 8
16.        Fort Bend County failed to properly train and supervise its guards and it’s implemented

practices and customs which led to the deaths of Emmanuel, Eugene Ethridge Jr., and Heriberto

Correas.

17.        Troy Nehls is the elected Sheriff of Fort Bend County, Texas and is charge of the Fort

Bend County jail as well as all the policies and customs including suicide prevention, discipline

and training of jailers, and hiring and firing of jail employees. Despite being aware of several

previous preventable jail suicides, the problems with jailers’ failure to do rounds, staffing

shortfalls, and having received several TCJS letters concerning suicide at the jail Sheriff Nehls

failed to implement appropriate supervision, measures, policies, training and/or discipline to

prevent the suicide of Emmanuel as well as Eugene Ethridge.

                                    IV. CAUSES OF ACTION

      42 U. S. C. SECTION 1983 VIOLATIONS OF PLAINTIFF’S CIVIL RIGHTS

18.        Plaintiff incorporates by reference all of the preceding paragraphs.

19.        All of the above individually named Defendants were acting under color of state law and,

therefore, are liable under 42 U.S.C. § 1983. The defendants are liable under Section 1983 because

they deprived Emmanuel of constitutional rights provided by federal law that occurred under color

of state law and were caused by a state actor. Hare v. City of Corinth, Miss., 74 F.3d 633, 636 (5th

Cir. 1996) (en banc); Flores v. County of Hardeman, 124 F.3d 736, 738 (5th Cir. 1997).

20.        Emmanuel had a right under the Fourteenth Amendment and Eighth Amendments to the

United States Constitution while incarcerated to be free from indifference to his medical and

mental health needs. The Defendants, together and individually, treated Emmanuel with deliberate

indifference, negligence and gross negligence to his serious medical needs, mental health needs

and wellbeing.

21.        Defendant Fort Bend County, Texas as a matter of policy, practice, custom and/or
Plaintiff’s Original Complaint                                                          Page 5 of 8
procedure did not have adequate staffing, had a practice and customs of not doing rounds, despite

past warnings about same from the Texas Commission on Jail Standards, subjecting Mr. Ethridge

to inadequate care and supervision.

22.        Defendants, their employees, and their agents, failed to train and failed adequately

supervise the actions and omissions of the jail officers and employees and agents of the Fort Bend

County, Texas jail.

23.        The death of Emmanuel was due to the acts and omissions of Defendants and those acts

and omissions violated his constitutional right to due process, to be free from unreasonable search

and seizure and the privileges and immunities and rights guaranteed by the Fourteenth

Amendment, making Defendants liable to Plaintiff under and pursuant to 42 U.S.C. § 1983, 1985.

24.        Fort Bend County and its agents, employees, contractors and servants, jointly and

severally were responsible for plans, schemes, policies, procedures and training methods that they

created and implemented, regarding staffing of the jail, guarding and observation of inmates,

which plans, schemes, policies, procedures and training methods amounted to improper hiring,

training and staffing. Defendants engaged in deliberate indifference to their duty of care by either

indifferent policies or failure to enforce existing policies for routine and required monitoring of

inmates.

                                    VI. PUNITIVE DAMAGES

25.        Plaintiff incorporates by reference all of the preceding paragraphs.

26.        Plaintiff request punitive damages against each individually-named defendant.

                                           VII. DAMAGES

27.        Plaintiff incorporates by reference all of the preceding paragraphs.

28.        Plaintiff experienced, and in all likelihood will experience, at least great pain and

suffering in the past and in the future, great mental anguish in the past and future, lost wages in
Plaintiff’s Original Complaint                                                          Page 6 of 8
the past and future, medical and living expenses in the past and future, disability in the past and

future, physical impairment in the past and future, permanent disfigurement, loss of enjoyment of

life, loss of future earnings capacity, loss of consortium, loss of household services comfort, love

and society, and exemplary damages. Plaintiff also brings claims for violations of his 4th, 5th, 8th,

and 14th Amendment rights.

29.       Plaintiff has been damaged by the loss of companionship, consortium and support that

would have been provided by Emmanuel but for his preventable death while in custody.

30.       Emmanuel suffered great mental anguish and pain in the minutes and hours before his

death and such is actionable through his estate as well as funeral expenses.

                                     VIII. ATTORNEY'S FEES

31.       Plaintiff is entitled to recover attorneys’ fees and expenses under 42 U.S.C. § 1983 and

§1988.

                                          IX. JURY TRIAL

32.       Plaintiff demands trial by jury on all issues triable to a jury.

                                             X. PRAYER

         Plaintiff prays the Court enter judgment and award damages for Plaintiff against the

Defendants, jointly and severally;

         Plaintiff prays that the Court find that Plaintiff is the prevailing party in this case and award

attorneys' fees and costs and all litigation expenses, pursuant to federal and state law, as noted

against the Defendants;

         Plaintiff prays that the Court award pre- and post-judgement interest;

         Plaintiff prays that the Court award punitive damages against all individually named

Defendants to Plaintiff;


Plaintiff’s Original Complaint                                                               Page 7 of 8
       Plaintiff prays that the Court award costs of court; and

       Plaintiff prays that the Court grant such other and further relief as appears reasonable and

just, to which, Plaintiff shows herself entitled.


                                               Respectfully submitted,
                                               KALLINEN LAW PLLC

                                               /s/ Randall L. Kallinen
                                               Randall L. Kallinen
                                               Attorney in Charge
                                               State Bar of Texas No.: 00790995
                                               U.S. Southern District of Texas Bar No.: 19417
                                               511 Broadway Street
                                               Houston, Texas 77012
                                               Telephone:     713.320.3785
                                               FAX:           713.893.6737
                                               Email:         attorneykallinen@aol.com

                                               BURTON LAW FIRM

                                               /s/ Tom Burton
                                               Thomas H. Burton, III
                                               State Bar of Texas No.: 24009927
                                               U.S. Southern District of Texas Bar No.: 27622
                                               5330 Griggs Rd., Suite D108
                                               Houston, Texas 77021
                                               Tel. (713) 741-9301
                                               Fax: (713 741-9302
                                               Email: tom@tomburtonlaw.com

                                               ATTORNEYS FOR PLAINTIFFS




Plaintiff’s Original Complaint                                                         Page 8 of 8
